Citation Nr: 1136962	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disk disease of the lumbar spine with radiculopathy, to include as secondary to a service-connected low back strain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from September 1996 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in part, denied service connection for a chronic low back strain with radicular features and arthritis.

In a June 2009 rating decision, the RO granted service connection for a chronic thoracolumbar strain at a 20 percent disability evaluation, effective April 5, 2005 under Diagnostic Code 5237.  As addressed below, the medical evidence of record does not show that her low back strain symptoms are related to her diagnosed arthritis of the lumbar spine or radiculopathy.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  38 C.F.R. § 4.13; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In essence, to compensate the Veteran for the same set of symptoms resulting from degenerative arthritis and radiculopathy with the symptoms of the service-connected low back strain would constitute improper pyramiding.  See 38 C.F.R. § 4.14; see also Boggs, supra. 

As such, the issue has been recharacterized as service connection for a degenerative disk disease of the lumbar spine with radiculopathy, to include as secondary to a service-connected low back strain disability and is now before the Board.




FINDING OF FACT

Degenerative disk disease of the lumbar spine with radiculopathy was not shown in service or within the first post-service year, has not been shown by competent evidence to be related to a disease or injury of service origin and is not due to a service connected disease or injury.


CONCLUSION OF LAW

Degenerative disk disease of the lumbar spine with radiculopathy was not incurred in or aggravated by service, may not be presumed to have been incurred therein and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an April 2005 letter, prior to the date of the issuance of the appealed September 2005 rating decision.  The April 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The Veteran was not provided with notice regarding effective dates.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, she was afforded a VA examination in April 2009 that was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including hypertension and arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's service treatment records show that a September 1996 treatment note indicated that she had injured her back while lifting.  An x-ray demonstrated no significant radiographic abnormalities.

A November 1997 report of medical history during the Veteran's separation examination noted that the Veteran received treatment for her back in September 1996.

An MRI in April 2005 demonstrated L4-5 and L5-S1 disc degenerative signal and disc bulging as well as moderate spinal stenosis.

The Veteran underwent a VA examination in April 2009.  The Veteran reported that she developed severe low back pain from a fall in service.  She continued to have low back pain after service and did not reinjure her back at any point after service.  She reported that she developed a spontaneous onset of numbness in both lower extremities sometime around 2004.  She stated that she underwent thoracic spine surgery in May 2008 and August 2008.  

The neurologic component of the examination revealed subtle weakness in the right lower extremity and mild parathesia in the right lower extremity.  There was also moderate paravertebral spasm in the lower thoracic and lumbar area.  An x-ray of the lumbar spine in April 2009 revealed multilevel degenerative disc disease of the lumbar spine with moderate canal stenosis with bilateral moderate severe foraminal narrowing.  The diagnosis was multilevel degenerative disc disease of the lumbar spine, mild right sided lumbar radiculopathy and moderate chronic thoracolumbar strain.  The examiner noted that the Veteran's September 1996 x-ray of the lumbar spine was normal.  Based on this x-ray and an evaluation of the Veteran's thoracolumbar spine condition, the examiner determined that the Veteran's moderate chronic thoracolumbar strain was at least as likely as not due to her military service.  However, the Veteran's current findings of right sided radiculopathy were not due to her military service.  The examiner noted that there was no evidence based in medical literature that associates lumbar radiculopathy with multilevel degenerative disc disease of the lumbar spine from a lumbosacral strain that occurred several years ago.  It was conceivable that that she has chronic persistent lumbosacral strain from her back injury she sustained in September 1996 while she was in the service.

An April 2009 VA neurology consultation noted that the Veteran had low back pain and spastic paraperesis due to thoracic cord myelopathy.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for degenerative disc disease of the lumbar spine with radiculopathy, to include as secondary to a service-connected low back strain disability is not warranted.

There is a current diagnosis of arthritis and radiculopathy; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of low back pain, they were negative for any or diagnoses of any arthritis or radiculopathy.  The low back complaints were medically addressed in service and a September 1996 x-ray of the lumbar spine was normal.  She was not diagnosed with degenerative disc disease of the lumbar spine or radiculopathy until many years after service.  Additionally, this time lapse between the conclusion of her military service and the onset of her symptoms provides compelling evidence against her claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  

The Board finds that while the competent evidence of record shows currently diagnosed disabilities of the lower spine and radiculopathy, it does not demonstrate that arthritis manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that any of these disabilities are as likely as not related to service.  To the contrary, the competent evidence includes the April 2009 VA medical opinion that the disabilities in question are not related to service.  The examiner noted that there was a low back injury in service, there was no evidence based in medical literature that associates lumbar radiculopathy with multilevel degenerative disc disease of the lumbar spine from a lumbosacral strain that occurred several years ago.

As the RO granted service connection for a low back strain in a June 2009 rating decision, the Board will also now consider whether the Veteran's claim for service connection for degenerate disc disease of the lumbar spine with radiculopathy are secondary to the Veteran's service-connected lumbar strain disability.  A secondary service connection claim requires medical evidence to connect the asserted secondary condition to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, supra).

However, there is no competent opinion relating the Veteran's arthritis of the back with radiculopathy disability to the service connected low back strain disability.  

The only competent medical opinion to specifically address whether an arthritis of the back with radiculopathy disability was caused or aggravated by service-connected low back strain disability weighs against the claim.  As noted above, the April 2009 VA examiner specifically opined that there is no evidence which associates lumbar radiculopathy with multilevel degenerative disc disease of the lumbar spine from a lumbosacral strain that occurred several years ago.  There is no competent evidence to the contrary in the claims file.

Additionally, an April 2009 neurology consultation attributed the Veteran's spastic paraperesis to thoracic cord myelopathy (pathology of the spinal cord).

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly considered the lay evidence offered by the Veteran in the form of her correspondence to VA in which she asserted her belief that her lumbar degenerative disc disease with radiculopathy disabilities were related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current degenerative disc disease of the lumbar spine with radiculopathy disability and the Veteran's military service or her service-connected low back strain.  

The Board finds that the competent evidence of record, while showing currently diagnosed disabilities of lumbar degenerative disc disease with radiculopathy, does not demonstrate arthritis manifested to a compensable degree within one year of separation, arthritis with radiculopathy related to an in-service injury sustained by the Veteran, or arthritis with radiculopathy related to a service-connected disability.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy, to include as secondary to a service-connected low back strain disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a degenerative disc disease of the lumbar spine with radiculopathy, to include as secondary to a service-connected low back strain disability is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


